Exhibit 10.20

 

INDEMNIFICATION AGREEMENT

 

This Agreement is made as of the      day of               2004, by and between
Guitar Center, Inc., a Delaware corporation (the “Company”), and the undersigned
                      (the “Indemnitee”), with reference to the following facts:

 

The Indemnitee is willing, under certain circumstances, to serve as a Director
and\or Officer of the Company.  The Indemnitee has indicated that he does not
regard the indemnities available under the Company’s Bylaws as adequate to
protect him against the risks associated with his service to the Company.  In
this connection, the Company and the Indemnitee now agree that they should enter
into this Indemnification Agreement in order to provide greater protection to
Indemnitee against such risks of service to the Company.

 

Section 145 of the General Corporation Law of the State of Delaware, under which
Law the Company is organized, empowers corporations to indemnify a person
serving as a director, officer, employee or agent of the Company and a person
who serves at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, or other
enterprise, and said Section 145 and the Bylaws of the Company specify that the
indemnification set forth in said Section 145 and in the Bylaws, respectively,
shall not be deemed exclusive of any other rights to which those seeking
indemnification may be entitled under any Bylaw, agreement, vote of stockholders
or disinterested directors or otherwise.

 

In order to induce the Indemnitee to serve as a Director and\or Officer of the
Company and in consideration of his continued service, the Company hereby
agrees, as of the date first set forth above, to indemnify the Indemnitee as
follows:

 

1.  Indemnity.  The Company will indemnify the Indemnitee, his executors,
administrators or assigns, for any Expenses (as defined below) which the
Indemnitee is or becomes legally obligated to pay in connection with any
Proceeding.  As used in this Agreement the term “Proceeding” shall include any
threatened, pending or completed claim, action, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing, suit or proceeding,
whether brought by or in the right of the Company or otherwise and whether of a
civil, criminal, administrative or investigative nature, in which the Indemnitee
may be or may have been involved as a party or otherwise, by reason of the fact
that Indemnitee is or was, or has agreed to become, a director or officer of the
Company, by reason of any actual or alleged error or misstatement or misleading
statement made or suffered by the Indemnitee, by reason of any action taken by
him or of any inaction on his part while acting as such director or officer, or
by reason of the fact that he was serving at the request of the Company as a
director, trustee, officer, employee or agent of the Company or another
corporation, partnership, joint venture, trust or other enterprise; provided,
that in each such case Indemnitee acted in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the
Company, and, in the case of a criminal proceeding, in addition had no
reasonable cause to believe that his conduct was unlawful.  As used in this
Agreement, the term “other enterprise” shall include (without limitation)
employee benefit plans and administrative committees thereof, and the term
“fines” shall include (without limitation) any excise tax assessed with respect
to any employee

 

1

--------------------------------------------------------------------------------


 

benefit plan.

 

2.  Expenses.  As used in this Agreement, the term “Expenses” shall include
(without limitation) damages, judgments, fines, penalties, settlements and
costs, retainers, court costs, transcript costs, fees of witnesses, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage and delivery fees, service fees, attorneys’ fees and disbursements and
costs of attachment or similar bonds, investigations, and all other reasonable
costs and expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating or being
or preparing to be a witness in a Proceeding and any expenses of establishing a
right to indemnification under this Agreement.

 

3.  Enforcement.  If a claim or request under this Agreement is not paid by the
Company, or on its behalf, within thirty days after a written claim or request
has been received by the Company, the Indemnitee may at any time thereafter
bring suit against the Company to recover the unpaid amount of the claim or
request and if successful in whole or in part, the Indemnitee shall be entitled
to be paid also the Expenses of prosecuting such suit.  The Company shall have
the right to recoup from the Indemnitee the amount of any item or items of
Expenses theretofore paid by the Company pursuant to this Agreement, to the
extent such Expenses are not reasonable in nature or amounts; provided, however,
that the Company shall have the burden of proving such Expenses to be
unreasonable.  The burden of proving that the Indemnitee is not entitled to
indemnification for any other reason shall be upon the Company.

 

4.  Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

 

5.  Exclusions.  The Company shall not be liable under this Agreement to pay any
Expenses in connection with any claim made against the Indemnitee:

 

(a)           to the extent that payment is actually made to the Indemnitee
under a valid, enforceable and collectible insurance policy;

 

(b)           to the extent that the Indemnitee is indemnified and actually paid
otherwise than pursuant to this Agreement;

 

(c)           in connection with a judicial action by or in the right of the
Company, in respect of any claim, issue or matter as to which the Indemnitee
shall have been adjudged to be liable for negligence or misconduct in the
performance of his duty to the Company unless and only to the extent that any
court in which such action was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, the Indemnitee is fairly and reasonably entitled to indemnity for such
expenses as such court shall deem proper;

 

(d)           with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to

 

2

--------------------------------------------------------------------------------


 

proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or as otherwise required under the
General Corporation Law of the State of Delaware, but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board has approved the initiation or bringing of such suit;

 

(e)           if it is proved by final judgment in a court of law or other final
adjudication to have been based upon or attributable to the Indemnitee’s in fact
having gained any personal profit or advantage to which he was not legally
entitled;

 

(f)            for a disgorgement of profits made from the purchase and sale by
the Indemnitee of securities pursuant to Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto or similar provisions of any state
statutory law or common law;

 

(g)           brought about or contributed to by the dishonesty of the
Indemnitee seeking payment hereunder; however, notwithstanding the foregoing,
the Indemnitee shall be protected under this Agreement as to any claims upon
which suit may be brought against him by reason of any alleged dishonesty on his
part, unless a judgment or other final adjudication thereof adverse to the
Indemnitee shall establish that he committed (i) acts of active and deliberate
dishonesty, (ii) with actual dishonest purpose and intent, (iii) which acts were
material to the cause of action so adjudicated;

 

(h)           for any judgment, fine or penalty which the Company is prohibited
by applicable law from paying as indemnity or for any other reason; or

 

(i)            arising out of Indemnitee’s breach of an employment agreement
with the Company (if any) or any other agreement with the Company or any of its
subsidiaries.

 

6.  Indemnification of Expenses of Successful Party.  Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding or in defense
of any claim, issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against any and all Expenses incurred in
connection therewith.

 

7.  Partial Indemnification.  If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for the portion of such Expenses to which
the Indemnitee is entitled.

 

8.  Advance of Expenses.  Expenses incurred by the Indemnitee in connection with
any Proceeding, except the amount of any settlement, shall be paid by the
Company in advance upon request of the Indemnitee that the Company pay such
Expenses.  The Indemnitee hereby undertakes to repay to the Company the amount
of any Expenses theretofore paid by the Company to the extent that it is
ultimately determined that such Expenses were not reasonable or that the
Indemnitee is not entitled to indemnification.

 

3

--------------------------------------------------------------------------------


 

9.  Approval of Expenses.  No Expenses for which indemnity shall be sought under
this Agreement, other than those in respect of judgments and verdicts actually
rendered, shall be incurred without the prior consent of the Company, which
consent shall not be unreasonably withheld.

 

10.  Assumption of Defense.  In the event the Company shall be obligated to pay
the expenses of any proceeding against the Indemnitee, the Company, if
appropriate, shall be entitled to assume the defense of such proceeding with
counsel approved by Indemnitee which approval shall not be unreasonably
withheld, upon the delivery to Indemnitee of written notice of its election to
do so.  After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Company, the Company will not be liable
to Indemnitee under this Agreement for any fees of counsel subsequently incurred
by Indemnitee with respect to the same proceeding, unless (i) the employment of
counsel by Indemnitee is authorized by the Company, (ii) Indemnitee shall have
reasonably concluded, based upon written advice of counsel, that there may be a
conflict of interest of such counsel retained by the Company between the Company
and Indemnitee in the conduct of such defense, or (iii) the Company ceases or
terminates the employment of such counsel with respect to the defense of such
proceeding, in any of which events then the fees and expenses of Indemnitee’s
counsel shall be at the expense of the Company.  At all times, Indemnitee shall
have the right to employ other counsel in any such proceeding at Indemnitee’s
expense, and to participate in the defense of the proceeding or claim through
such counsel.

 

11.  Attorneys’ Fees.  In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that the
action was not instituted in good faith or was frivolous.  In the event of an
action instituted by or in the name of the Company under this Agreement,
Indemnitee shall be entitled to be paid all court costs and expenses, including
attorneys’ fees, incurred by Indemnitee in defense of such action (including
with respect to Indemnitee’s counterclaims and cross-claims made in such
action), unless as a part of such action the court determines that Indemnitee’s
defenses to such action were not made in good faith or were frivolous.

 

12.  Officer and Director Liability Insurance.  The Company shall, from time to
time, make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Company with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement.  Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage.  Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, or if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if Indemnitee is covered by similar insurance maintained by a
subsidiary or parent of the Company.

 

4

--------------------------------------------------------------------------------


 

13.  Notice of Claim.  The Indemnitee, as a condition precedent to his right to
be indemnified under this Agreement, shall give to the Company notice in writing
as soon as practicable of any claim made against him for which indemnity will or
could be sought under this Agreement.  Notice to the Company shall be given at
its principal office and shall be directed to the Corporate Secretary (or such
other address as the Company shall designate in writing to the Indemnitee);
notice shall be deemed received if sent by prepaid mail properly addressed, the
date of such notice being the date postmarked.  In addition, the Indemnitee
shall give the Company such information and cooperation as it may reasonably
require and as shall be within the Indemnitee’s power.

 

14.  Entire Agreement.  This Agreement supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.

 

15.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.

 

16.  Indemnification Hereunder Not Exclusive.  Nothing herein shall be deemed to
diminish or otherwise restrict the Indemnitee’s right to indemnification under
any provision of the Certificate of Incorporation or Bylaws of the Company and
amendments thereto or under law.

 

17.  Governing Law.  This Agreement shall be governed by and construed in
accordance with Delaware law, without regard to the conflicts of law provisions
thereof.

 

18.  Saving Clause.  Wherever there is conflict between any provision of this
Agreement and any applicable present or future statute, law or regulation
contrary to which the Company and the Indemnitee have no legal right to
contract, the latter shall prevail, but in such event the affected provisions of
this Agreement shall be curtailed and restricted only to the extent necessary to
bring them within applicable legal requirements.

 

19.  Coverage.  The provisions of this Agreement shall apply with respect to the
Indemnitee’s service as a Director and\or Officer of the Company prior to the
date of this Agreement and with respect to all periods of such service after the
date of this Agreement, even though the Indemnitee may have ceased to be a
Director and\or Officer of the Company.

 

(Signature Page Follows)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

 

 

GUITAR CENTER, INC.

 

 

 

 


 


BY:


 

 

Authorized Officer

 

 

 

“INDEMNITEE”

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------